PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,627
Filing Date: 20 Mar 2019
Appellant(s): CARBALLADA et al.



__________________
Ms. Alexandra S. Anoff
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-6, 8-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US Pre-Grant Publication Nº 2014/0155488 A1; of record) in view of Peffly et al. (US Pre-Grant Publication Nº 2013/0302267 A1; of record) and Furukawa et al. (US Pre-Grant Publication Nº 2013/0116340 A1; of record).

(2) Response to Arguments
Appellants’ first argument is that the rejection over the combined teachings of Warner, Peffly, and Furukawa is overcome on the ground that the teachings of Warner, alone, are drawn to non-analogous art and allege that Application of the Federal Circuit test confirms that Warner is non-analogous art. 
MPEP §2141.01(a)(I) sets forth these criteria stating that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” [emphasis added]


The Examiner would additionally point out, in support of the rejection, that Warner also quite clearly teaches and suggests formulating the applied compositions as a shampoo (see e.g., claim 22 and ¶¶[0025], [0031], and [0062]).  When considered in view of Warner’s discussion pertaining to “baldness” and “hair loss” (see e.g., ¶¶[0003] and [0004]), the Examiner broadly and reasonably interprets the reference as applying its formulations to treat the condition at all stages of hair loss and does not limit them to treating complete baldness.
Stated another way, the Examiner considers Warner to teach the application of a water-free formulation comprising oleic acid and glyceryl monooleate to the head of a patient.  Administration in the form of a shampoo is considered to directly imply that the formulation is applied to hair, tip and root.
Thus, contrary to Appellants’ assertion, the Examiner respectfully maintains that the teachings of Warner reside squarely within the same field of endeavor as the instantly claimed method. 

Concerning Appellants’ first argument that Warner is not “reasonably pertinent” to the problem to be solved by the instantly claimed method, it is first respectfully pointed out that the MPEP does not require that both prongs of the test be met in order for a reference to qualify as analogous art.  That the reference falls within the same field of endeavor, as discussed above, meets the Examiner’s burden.
MPEP §2141.01(a)(I) states that “[i]n order for a reference to be “reasonably pertinent” to the problem, it must “logically [] have commended itself to an inventor’s attention in considering his problem.”” It also states that “[t]he question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.”
In the instant case, Warner is considered to have commended itself to the instant inventors’ attention, first, because the practiced invention resides within the field of endeavor at issue.
Secondly, as discussed in the rejection, the practiced compositions are considered applicable to patients who are experiencing hair loss or baldness at various stages and not only complete baldness.  This implies that some of the patients still have hair.
Thirdly, it has been clearly established that Warner teaches and suggests shampoo formulations (see e.g., claim 22) and that those formulations meet the compositional limitations as recited (i.e., comprising glyceryl monooleate, oleic acid, and no water).
The Examiner has conceded that the “improved softness” aspect of the claimed method is not expressly present in the teachings of Warner.  However, the Examiner has presented the teachings of Peffly and Furukawa, both of which teach formulations that contain the claimed components and that convey the requisite property when application to the hair (i.e., improved smoothness, slip, feel, etc.).

Appellants’ overall allegation that Warner is non-analogous art is not persuasive.

Appellants next address the combined teachings of Warner, Peffly, and Furukawa and allege that “[none of the references] teaches or suggests “wherein the oleic acid penetrates into the hair comprising a lipid layer, and wherein the oleic acid is incorporated into the lipid layer thereby improving softness.”
It is asserted that assuming that the references teach all of the claim limitations, the Office provides no reason whatsoever that a person skilled in the art would be motivated to put a composition for stimulating hair growth in people with disorders resulting in hair loss onto the tip of healthy hair follicles and have a reasonable expectation that the softness of the hair is improved.
The Examiner, in response, respectfully disagrees with this position and maintains that the teachings and evidence provided in the rejection do, in fact, present a person of ordinary skill in the art with a reasonable expectation of penetrating the hair follicles with the practiced composition.
The teachings of Warner, Peffly, and Furukawa are discussed at length above as well as in the preceding rejections.  Of note is that Warner teaches and suggests water-free formulations which comprise both the instantly claimed oleic acid and glyceryl monooleate.  Empirically, the Examiner has presented Appellants with a showing in the art of applying such a lipophilic 
The formulation of Warner is also noted as teaching that the generic form of the disclosed compounds: fatty acid (oleic acid) and fatty esters (glyceryl monooleate) are taught as being penetration enhancers (see e.g., claims 29-30 and ¶[0027]).  Though Warner does not provide a direct teaching that these lipophilic penetration enhancers function to penetrate a lipid layer that exists over the hair follicle, the Examiner respectfully submits that this would be expected to occur regardless and did so address this in the preceding Final Rejection. 
As discussed therein, the Examiner presented a peer-reviewed journal article (Lee et al.) to show that the state of the art recognizes that a lipid layer exists on the surface of hair follicles.  Specifically, it is stated that “[o]n the hair surface, cells are covered with a thin lipid layer (LL) covalently bonded to hair proteins” (see Abstract).  Lee’s contribution to the rejection of record appears to have not been addressed in Appellants’ Brief.
Thus, considering each of the foregoing facts, the Examiner submits that a person of ordinary skill in the chemical arts at the time of the filed invention would have reasonably expected the practiced lipophilic formulation to penetrate a lipid layer residing on the surface of a hair follicle.  Respectfully, said ordinarily skilled chemical artisan would have been well aware of the fundamental principal that “like dissolves like” and therefore, have immediately expected that a lipophilic formulation would have been more readily integrated with another lipophilic composition before one which is hydrophilic.




Respectfully submitted,
/Jeffrey T. Palenik/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615       
                                                                                                                                                                                                 /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.